        Case 1:21-cv-00409-CCR Document 59 Filed 08/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                      FOR THE
                            WESTERN DISTRICT OF NEW YORK

JERRY GRADL MOTORS, INC. and                      )
LIFETIME MOTOR CARS, INC.,                        )
                                                  )
              Plaintiffs,                         )
                                                  )
                       V.                         )      Case No. 1:21-cv-00409
                                                  )
ACY AUCTIONS, INC., BRIAN M.                      )
MALCHAK, SUN CHEVROLET, INC.,                     )
WHOLESALE CARS ONLINE.COM, LLC,                   )
JOSEPH NEIMAN, GEORGE CHAMOUN,                    )
DANIEL MAGNUSZEWSKI, and                          )
TODD J. CAPUTO,                                   )
                                                  )
              Defendants.                         )

    ENTRY ORDER CLARIFYING THE COURT'S JULY 13, 2021 SEALING
                           ORDER
                           (Doc. 46)
      The court, having considered Plaintiffs' motion for clarification of its July 13,
2021 Entry Order and the declarations of Edward P. Yankelunas, Esq., and Myriah Y.
Jaworski, Esq., provides the following clarification:
       1. On July 13, 2021, the court issued an entry order granting in part and denying
          in part Defendant ACY Auctions Inc.'s Motion to Seal (the "Sealing Order")
          (Doc. 43.)
       2. In its Sealing Order, the court found that "Defendant ACV's internal Auction
          Manager Screen, which is part of its Internal Tools application, is revealed in
          Exhibits A-C in a manner that arguably discloses proprietary components of its
          internal database" and that "[t]he features of this database are extraneous to
          Plaintiffs' claims regarding the alleged 'illegal shill bidding practices [of]
          Malch[a]ck and Sun [Auto Warehouse]' (Doc. 29-3 at 5, 118), and are
          adequately described, albeit more generally, elsewhere." (Doc. 43 at 2.)
     Case 1:21-cv-00409-CCR Document 59 Filed 08/10/21 Page 2 of 2




    3. The court held that "Defendant ACV may therefore produce a redacted copy of
       the challenged exhibits, eliminating the top half of the documents above the
       listed transactions and Plaintiffs are directed to substitute the redacted
       documents for their unredacted counterparts attached as Exhibits A-C to both
       the Kaplan Affidavit and the Second Amended Class Action Complaint." Id. at
       3.
    4. Defendant ACV shall provide a redacted copy of the Exhibits A-C which
       eliminates all information above the headings of the listed transactions but
       does not eliminate the headings themselves because such headings are
       necessary to make sense of the information within each column.
    5. Defendant ACV shall not redact any of the information within the listed
       transactions section, including the columns to the right of the "Auto Sell"
       column.
    6. Defendant ACV shall produce redacted copies of Exhibits A-C within seven
       (7) business days of this Entry Order and Plaintiffs shall substitute those
       redacted documents for Exhibits A-C currently filed with the court, including
       the pages in Exhibit 2 to the Yankelunas Affidavit (Doc. 46-3), within three (3)
       business days thereafter.
SO ORDERED.
    Dated this   1~ay of August, 2021.




                                           2
